                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

RACHEL CHEDESTER,

                Plaintiff,

v.
                                                                  Case No. 21-2250-DDC-TJJ
CITY OF BASEHOR, KANSAS,
MIDWEST SPORTS PRODUCTIONS
LLC, and NATIONAL YOUTH SPORTS
SANCTIONING ORGANIZATION, LLC,

                 Defendants.


_____________________________________

                                  MEMORANDUM AND ORDER

        Plaintiff initiated her lawsuit on June 1, 2021. See Doc. 1 (Compl.). Her initial

Complaint alleged the court has subject matter jurisdiction on the basis of diversity, under 28

U.S.C. § 1332. Id. at 2 (Compl. ¶ 6). But plaintiff’s Complaint didn’t allege facts sufficient to

establish diversity jurisdiction, so Magistrate Judge James entered a Show Cause Order (Doc. 3)

directing plaintiff to account for these deficiencies.1

        On June 7, 2021, plaintiff timely responded to the Show Cause Order. See Doc. 4. And,

plaintiff’s papers provide the critical information that her Complaint lacked. See id. at 2. Also,

plaintiff since has filed an Amended Complaint containing the same information conveyed

through her response to the court’s Show Cause Order. See Doc. 7 at 2–3


1
         Specifically, plaintiff’s Complaint “never identifie[d] the citizenship of the members of the LLC
Defendants.” Doc. 3 at 2. The court thus couldn’t determine—based on the Complaint’s allegations—
that diversity jurisdiction was proper. See Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434
(2011) (explaining that federal courts have an independent obligation to ensure that subject matter
jurisdiction is proper); see also Basso v. Utah Power & Light Co., 495 F.2d 906, 909 (10th Cir. 1974) (“A
court lacking jurisdiction . . . must dismiss the cause at any stage of the proceedings in which it becomes
apparent that jurisdiction is lacking.” (citation omitted)).
(Am. Compl. ¶¶ 4–11). Plaintiff thus has shown good cause why the court shouldn’t dismiss her

lawsuit for lack of subject matter jurisdiction. See generally Doc. 3; see also 28 U.S.C. § 1332.

       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff has complied

with the court’s Show Cause Order (Doc. 3) by showing good cause why the court shouldn’t

dismiss this case for lack of subject matter jurisdiction under 28 U.S.C. § 1332.

       IT IS SO ORDERED.

       Dated this 23rd day of June, 2021, at Kansas City, Kansas.

                                                     s/ Daniel D. Crabtree
                                                     Daniel D. Crabtree
                                                     United States District Judge




                                                 2
